McCay, Judge.
We have not gone into the numerous questions made on these several distress warrants. If the final judgment of the *430Court was right, all these are immaterial. We see no error in the action of the Court in refusing to dispose of this money until the landlord could get his distress warrant into shape. The cotton was made on the land, and the lien of the landlord for his rent was the highest claim upon it: Code, section 2260. As to the actual cultivation of the soil, Guill was the landlord — (see the case of Burnett & Company vs. Rich, January Term, 1872,) — -and was entitled to the money this cotton sold for. It would be a very lame tribunal, if a Court was compelled to direct money, going properly to one person, to be paid to another, when it was possible, by an hour or two delay, to adjudge it to its right owner. In the distribution of money raised by its own process, even common law Courts sit as Courts of equity, aud especially is that true in this State.
Judgment affirmed.